DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Continuation filed on 10/08/2021 
This is a CON of 16/161,761 which is now a PAT 11,146,724 B2
Claims 1-20 are pending

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/08/2021 and 02/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon the fact that “a first portion of an edge subject” and “a second portion of the edge subject” has not been disclosed or described anywhere in the specification.  The “method of seamlessly connecting” the two edge portions and the rest of the limitations claimed in Claims 9 and 18 are not disclosed in the instant Application.
Claims 9 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is based upon the fact that “a first portion of an edge subject” and “a second portion of the edge subject” has not been disclosed or described anywhere in the specification.  The “method of seamlessly connecting” the two edge portions and the rest of the limitations claimed in Claims 9 and 18 are not disclosed in the instant Application.
Claims 9 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is based upon the fact that “a first portion of an edge subject” and “a second portion of the edge subject” has not been disclosed or described anywhere in the specification.  The “method of seamlessly connecting” the two edge portions and the rest of the limitations claimed in Claims 9 and 18 are not disclosed in the instant Application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -16 of U.S. Patent No. 11,146,724 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.

1. Application: A method performed by an electronic device for obtaining an image, the method comprising:
1. Patent 11,146,724 B2: A method performed by an electronic device for obtaining an image, the method comprising:
obtaining, by a first camera of the electronic device, a first image corresponding to a first photographing area including a subject, wherein the first camera has a first viewing angle;
1. Patent 11,146,724 B2: obtaining, by a first camera of the electronic device, a first image corresponding to a first photographing area including a subject, wherein the first camera has a first viewing angle;
obtaining, by a second camera of the electronic device, a second image corresponding to a second photographing area including the subject, wherein the second camera has a second viewing angle greater than the first viewing angle, and
1. Patent 11,146,724 B2: obtaining, by a second camera of the electronic device, a second image corresponding to a second photographing area including the subject, wherein the second camera has a second viewing angle greater than the first viewing angle, and
wherein the second photographing area includes the first photographing area;
1. Patent 11,146,724 B2: wherein the second photographing area includes the first photographing area; 
based on the obtained first image and the obtained second image, displaying, on a display of the electronic device, a preview image corresponding to at least a portion of the second photographing area including the first photographing area and a first indicator representing the first photographing area;
1. Patent 11,146,724 B2: based on the obtained first image and the obtained second image, displaying, on a display of the electronic device, a preview image corresponding to at least a portion of the second photographing area including the first photographing area and a first indicator representing the first photographing area;
while displaying the preview image and the first indicator, receiving a user input to obtain a third image including the subject; and
1. Patent 11,146,724 B2: while displaying the preview image and the first indicator, receiving a user input to obtain a third image including the subject; and
in response to receiving the user input, obtaining the third image including the subject, 
1. Patent 11,146,724 B2: in response to receiving the user input, obtaining the third image including the subject. 
wherein the third image is corresponding to at least one of the first photographing area or the second photographing area, and is to be stored in the electronic device.
4. Patent 11,146,724 B2: wherein the first image obtained by the first camera and the second image obtained by the second camera are used for determining a composition of the third image in which the subject is included.



2. Application: wherein the first photographing area is an area to be obtained by the first camera, and the second photographing area is an area to be obtained by the second camera having the second viewing angle greater than the first viewing angle.
2. Patent 11,146,724 B2: wherein the first photographing area is an area to be obtained by the first camera, and the second photographing area is an area to be obtained by the second camera having the second viewing angle greater than the first viewing angle. 



3. Application: wherein a focal length of the second camera is less than a focal length of the first camera.
3. Patent 11,146,724 B2: wherein a focal length of the second camera is less than a focal length of the first camera.



4. Application: wherein the first image obtained by the first camera and the second image obtained by the second camera are used for determining a composition of the third image in which the subject is included.
4. Patent 11,146,724 B2: wherein the first image obtained by the first camera and the second image obtained by the second camera are used for determining a composition of the third image in which the subject is included.



5. Application: wherein the first photographing area is distinguished from the second photographing area within the preview image.
5. Patent 11,146,724 B2: wherein the first photographing area is distinguished from the second photographing area within the preview image.



6. Application: wherein the first indicator includes a border between the first photographing area and the second photographing area.
6. Patent 11,146,724 B2: wherein the first indicator includes a border between the first photographing area and the second photographing area. 



7. Application: wherein the first camera and the second camera are placed on a rear side of the electronic device.
7. Patent 11,146,724 B2: wherein the first camera and the second camera are placed on a rear side of the electronic device.



8. Application: further comprising: displaying, on the preview image, information for guiding a recommended photographing composition.
8. Patent 11,146,724 B2: wherein the providing of the information about the recommended photographing composition comprises displaying, on the preview image, information for guiding the recommended photographing composition


Claims 11-17 and 20 are is similarly rejected on the grounds of nonsatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. 11,146,724 B2.
 
Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        September 29, 2022